Exhibit 10.3

Execution Version

 

 

ENVIRONMENTAL CONTROL PROPERTY

SALE AGREEMENT

between

PE ENVIRONMENTAL FUNDING LLC

Issuer

and

THE POTOMAC EDISON COMPANY

Seller

Dated as of December 23, 2009

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I Definitions    3 Section 1.01.   Definitions    3
Section 1.02.   Other Definitional Provisions    4 ARTICLE II Conveyance of
Environmental Control Property    4 Section 2.01.   Conveyance of Environmental
Control Property    4 Section 2.02.   Conveyance of Subsequent Environmental
Control Property    5 Section 2.03.   Conditions to Conveyance of Environmental
Control Property    5 ARTICLE III Representations and Warranties of Seller    6
Section 3.01.   Organization and Good Standing    6 Section 3.02.   Due
Qualification    6 Section 3.03.   Power and Authority    6 Section 3.04.  
Binding Obligation    6 Section 3.05.   No Violation    7 Section 3.06.   No
Proceedings    7 Section 3.07.   Approvals    7 Section 3.08.   The
Environmental Control Property    7 Section 3.09.   Solvency of Seller    8
Section 3.10.   Irrevocable; Process Valid; No Litigation; Etc.    8 Section
3.11.   Assumptions    10 Section 3.12.   The Environmental Control Property
Rights    10 ARTICLE IV Covenants of the Seller    10 Section 4.01.   Corporate
Existence    10 Section 4.02.   No Liens or Conveyances    10 Section 4.03.  
Delivery of Collections    11 Section 4.04.   Notice of Liens    11 Section
4.05.   Compliance with Law    11 Section 4.06.   Use of Proceeds    11 Section
4.07.   Covenants Related to Environmental Control Property    11 Section 4.08.
  Notice of Indemnification Events    12 Section 4.09.   Protection of Title   
12 Section 4.10.   Taxes    13 Section 4.11.   Notice of Breach    13 Section
4.12.   Termination    13 Section 4.13.   Third Parties    13 Section 4.14.  
Further Covenants    13

 

i



--------------------------------------------------------------------------------

ARTICLE V The Seller    14 Section 5.01.    Liability of Seller; Indemnities   
14 Section 5.02.    Merger or Consolidation of, or Assumption of the Obligations
of, Seller    15 Section 5.03.    Limitation on Liability of Seller and Others
   16 Section 5.04.    Opinions of Counsel    16 ARTICLE VI Miscellaneous
Provisions    17 Section 6.01.    Amendment    17 Section 6.02.    Notices    18
Section 6.03.    Assignment    19 Section 6.04.    Limitations on Rights of
Others    19 Section 6.05.    Severability    19 Section 6.06.    Separate
Counterparts    19 Section 6.07.    Headings    19 Section 6.08.    GOVERNING
LAW    19 Section 6.09.    Assignment to Issuer and to Indenture Trustee    19
Section 6.10.    Nonpetition Covenant    19 Section 6.11.    Perfection    20
Section 6.12.    Limitation of Liability    20

 

Exhibit A    Form of Bill of Sale Exhibit B    Pending Litigation Appendix A   
Master Definitions Appendix A-1    Supplemental Master Definitions

 

ii



--------------------------------------------------------------------------------

ENVIRONMENTAL CONTROL PROPERTY SALE AGREEMENT dated as of December 23, 2009 (as
amended, restated, supplemented or otherwise modified from time to time, “this
Agreement”), between PE ENVIRONMENTAL FUNDING LLC, a Delaware limited liability
company (the “Issuer”), and THE POTOMAC EDISON COMPANY, a Maryland and Virginia
corporation, and its successors in interest to the extent permitted hereunder,
as Seller (the “Seller”).

WHEREAS the Issuer desires to purchase from time to time Environmental Control
Property; and

WHEREAS the Seller is willing to sell Environmental Control Property to the
Issuer; and

WHEREAS the Seller intends to sell the Environmental Control Property to the
Issuer and the Issuer intends to purchase the Environmental Control Property
from the Seller pursuant to this Agreement; and

WHEREAS the Issuer, in order to finance the purchase of the Environmental
Control Property, will from time to time issue Environmental Control Bonds under
the Indenture; and

WHEREAS the Issuer, to secure its obligations under the Environmental Control
Bonds and the Indenture, will pledge its right, title and interest in the
Environmental Control Property to the Indenture Trustee for the benefit of the
Environmental Control Bondholders; and

WHEREAS the Issuer has determined that the transactions contemplated by the
Basic Documents are in the best interest of the Issuer and its creditors and
represent a prudent and advisable course of action that does not impair the
rights and interests of the Issuer’s creditors; and

WHEREAS the PSCWV or its attorney will enforce this Agreement pursuant to the
Financing Order for the benefit of the Customers to the extent permitted by
applicable Requirements of Law.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and intending to be legally bound hereby, the parties hereto agree as
follows:

ARTICLE I

Definitions

Section 1.01. Definitions. Capitalized terms used but not otherwise defined
herein have the meanings assigned to them in Appendix A and Appendix A-1 of this
Agreement. To the extent there is a conflict between definitions included in
Appendix A and Appendix A-1, the definitions in Appendix A-1 shall control.

 

3



--------------------------------------------------------------------------------

Section 1.02. Other Definitional Provisions. (a) The words “hereof”, “herein”,
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement; Section, Schedule and Exhibit references contained in this Agreement
are references to Sections, Schedules and Exhibits in or to this Agreement
unless otherwise specified; and the term “including” shall mean “including
without limitation”.

(b) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

ARTICLE II

Conveyance of Environmental Control Property

Section 2.01. Conveyance of Environmental Control Property. (a) In consideration
of the Issuer’s delivery to or upon the order of the Seller of $20,493,750,
subject to the conditions specified in Section 2.03, the Seller, pursuant to a
Bill of Sale, will irrevocably sell, transfer, assign, set over and otherwise
convey to the Issuer, without recourse (subject to the obligations herein), all
right, title and interest of the Seller in and to the Environmental Control
Property created pursuant to the Statute and in accordance with the Financing
Order (such sale, transfer, assignment, set over and conveyance of the
Environmental Control Property will include, to the fullest extent permitted by
the Statute, the assignment of all revenues, collections, claims, rights,
payments, money or proceeds of or arising from the Environmental Control Charges
related to the Environmental Control Property, as the same may be adjusted from
time to time). Such sale, transfer, assignment, set over and conveyance will be
expressly stated to be a sale and, pursuant to Section 24-2-4e(m)(1) of the
Statute, shall be treated as an absolute transfer of all of the Seller’s right,
title and interest (as in a true sale), and not as a pledge or other secured
transaction, of the Environmental Control Property. The Seller and the Issuer
agree and confirm that after giving effect to the sale contemplated by such Bill
of Sale, the Seller has no rights in the Environmental Control Property to which
a security interest of creditors of the Seller could attach because it has sold
all rights in the Environmental Control Property to the Issuer pursuant to
Section 24-2-4e(m)(1) of the Statute. If such sale, transfer, assignment,
setting over and conveyance is held by any court of competent jurisdiction not
to be a true sale as provided in Section 24-2-4e(m)(1) of the Statute, then such
sale, transfer, assignment, setting over and conveyance shall be treated as a
pledge of the Environmental Control Property and as the creation of a security
interest (within the meaning of the Statute and the UCC) in the Environmental
Control Property and, without prejudice to its position that it has absolutely
transferred all of its rights in the Environmental Control Property to the
Issuer, the Seller hereby grants a security interest in the Environmental
Control Property to the Issuer (and, to the extent necessary to qualify the
grant as a security interest under the Statute and the UCC, to the Indenture
Trustee for the benefit of the Environmental Control Bondholders to secure the
right of the Issuer under the Basic Documents to receive the Environmental
Control Charges and all other Environmental Control Property).

(b) Subject to the conditions specified in Section 2.03, the Issuer, pursuant to
a Bill of Sale, will purchase the Environmental Control Property from the Seller
for the consideration set forth in paragraph (a) above.

 

4



--------------------------------------------------------------------------------

(c) The Seller and the Issuer each acknowledge and agree that the purchase price
for the Environmental Control Property sold pursuant to the Bill of Sale is
equal to its fair market value at the time of sale.

Section 2.02. Conveyance of Subsequent Environmental Control Property. The
Seller may from time to time offer to sell additional Environmental Control
Property to the Issuer, subject to the conditions specified in Section 2.03. If
any such offer is accepted by the Issuer, such Subsequent Environmental Control
Property shall be sold to the Issuer effective on the Subsequent Sale Date
specified in the related Addition Notice, subject to the satisfaction or waiver
of the conditions specified in Section 2.03.

Section 2.03. Conditions to Conveyance of Environmental Control Property. The
Seller shall be permitted to sell Environmental Control Property to the Issuer
only upon the satisfaction or waiver of each of the following conditions:

(i) on or prior to the 2009 Sale Date or Subsequent Sale Date, as applicable,
the Seller shall have delivered to the Issuer a duly executed Bill of Sale
identifying the Environmental Control Property to be conveyed on that date;

(ii) as of the 2009 Sale Date or the Subsequent Sale Date, as applicable, the
Seller was not insolvent and will not have been made insolvent by such sale and
the Seller is not aware of any pending insolvency with respect to itself;

(iii) as of the 2009 Sale Date or the Subsequent Sale Date, as applicable, no
breach by the Seller of its representations, warranties or covenants in this
Agreement shall exist and no Servicer Default shall have occurred and be
continuing;

(iv) as of the 2009 Sale Date or the Subsequent Sale Date, as applicable,
(A) the Issuer shall have sufficient funds available to pay the purchase price
for the Environmental Control Property to be conveyed on such date and (B) all
conditions to the issuance of one or more Series of Environmental Control Bonds
intended to provide such funds set forth in the Indenture shall have been
satisfied or waived;

(v) on or prior to the 2009 Sale Date or the Subsequent Sale Date, as
applicable, the Seller shall have taken all action required to transfer to the
Issuer ownership of the Environmental Control Property to be conveyed on such
date, free and clear of all Liens other than Liens created pursuant to the Basic
Documents; and the Issuer or the Servicer, on behalf of the Issuer, shall have
taken any action required for the Issuer to grant the Indenture Trustee a first
priority perfected security interest in the Collateral and maintain such
security interest as of such date;

(vi) in the case of a sale of Subsequent Environmental Control Property only, on
or prior to such Subsequent Sale Date, the Seller shall have provided the Issuer
and the Rating Agencies with a timely Addition Notice;

(vii) the Seller shall have delivered to the Rating Agencies and the Issuer
(A) an Opinion of Counsel with respect to the transfer of the Environmental
Control Property then being conveyed to the Issuer and (B) the Opinion of
Counsel required by Section 5.04(a);

 

5



--------------------------------------------------------------------------------

(viii) the Seller shall have delivered to the Indenture Trustee and the Issuer
an Officers’ Certificate confirming the satisfaction of each condition precedent
specified in this Section 2.03; and

(ix) the Seller shall have received the purchase price set forth in
Section 2.01(a).

ARTICLE III

Representations and Warranties of Seller

As of the 2009 Sale Date and as of any Subsequent Sale Date, as applicable, the
Seller makes the following representations and warranties on which the Issuer
has relied and will rely in acquiring Environmental Control Property. The Seller
agrees and acknowledges that the following representations and warranties are
also for the benefit of the Indenture Trustee, as collateral assignee of the
Issuer pursuant to the Indenture. The representations and warranties shall
survive the sale of Environmental Control Property to the Issuer and the pledges
and assignments thereof permitted hereby.

Section 3.01. Organization and Good Standing. The Seller is a corporation duly
organized, validly existing and in good standing under the laws of the States of
Maryland and Virginia, with corporate power and authority to own its properties
and conduct its business as currently owned or conducted.

Section 3.02. Due Qualification. The Seller is duly qualified to do business as
a foreign corporation in good standing, and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of property
or the conduct of its business shall require such qualifications, licenses or
approvals (except where the failure to so qualify or obtain such licenses and
approvals would not be reasonably likely to have a material adverse effect on
the Seller’s business, operations, assets, revenues or properties).

Section 3.03. Power and Authority. The Seller has the requisite corporate power
and authority to execute and deliver this Agreement and to carry out its terms;
the Seller has full corporate power and authority to own the Environmental
Control Property and sell and assign the Environmental Control Property, in the
case of the 2009 Sale Date, and the Subsequent Environmental Control Property,
in the case of each Subsequent Sale Date, as applicable, and the Seller has duly
authorized such sale and assignment to the Issuer by all necessary corporate
action; and the execution, delivery and performance of this Agreement have been
duly authorized by the Seller by all necessary corporate action.

Section 3.04. Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its terms, subject to bankruptcy, receivership, insolvency, fraudulent
transfer, reorganization, moratorium or other laws relating to or affecting
creditors’ rights generally from time to time in effect and to general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).

 

6



--------------------------------------------------------------------------------

Section 3.05. No Violation. The consummation of the transactions contemplated by
this Agreement and the fulfillment of the terms hereof do not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time) a default under, the articles of
incorporation or by-laws of the Seller, or any indenture, agreement or other
instrument to which the Seller is a party or by which it shall be bound; nor
result in the creation or imposition of any Lien upon any of its properties
(other than under this Agreement) pursuant to the terms of any such indenture,
agreement or other instrument (other than may be granted under the Basic
Documents or any Liens created by the Issuer pursuant to the Financing Order);
nor, to the Seller’s knowledge, violate any Requirements of Law applicable to
the Seller of any Governmental Authority having jurisdiction over the Seller or
its properties.

Section 3.06. No Proceedings. Except as described in Exhibit B, there are no
proceedings or investigations pending or, to the Seller’s best knowledge,
threatened, before any Governmental Authority having jurisdiction over the
Seller or its properties (i) asserting the invalidity of the Basic Documents,
the Environmental Control Bonds, the Statute or the Financing Order,
(ii) seeking to prevent the issuance of the Environmental Control Bonds or the
consummation of any of the transactions contemplated by the Basic Documents
(iii) challenging the Seller’s treatment of the Environmental Control Bonds as
debt of the Seller for federal and state tax purposes, or (iv) except as
described in Exhibit B, seeking any determination or ruling that could
reasonably be expected to materially and adversely affect the performance by the
Seller of its obligations under, or the validity or enforceability of, the Basic
Documents, the Environmental Control Bonds or the Financing Order.

Section 3.07. Approvals. Except for UCC filings or filings under the Statute, no
approval, authorization, consent, order or other action of, or filing with, any
Governmental Authority is required in connection with the execution and delivery
by the Seller of this Agreement, the performance by the Seller of the
transactions contemplated hereby or the fulfillment by the Seller of the terms
hereof, except those that have been obtained or made.

Section 3.08. The Environmental Control Property.

(a) All information provided by the Seller to the Issuer in writing with respect
to the Environmental Control Property is correct in all material respects.

(b) The transfer, sale, assignment and conveyance of the Environmental Control
Property constitutes a sale or other absolute transfer of all of the Seller’s
right, title and interest in the Environmental Control Property or the
Subsequent Environmental Control Property, as the case may be, to the Issuer,
and, upon the execution of this Agreement, Seller will have no right, title or
interest in the Environmental Control Property or the Subsequent Environmental
Control Property, as the case may be, and the beneficial interest in and title
to the Environmental Control Property or the Subsequent Environmental Control
Property, as the case may be, would not be part of the estate of the Seller as
debtor in the event of a filing of a bankruptcy petition.

(c) The Seller is the sole owner of the Environmental Control Property sold to
the Issuer on the 2009 Sale Date or Subsequent Sale Date, as applicable, and
such sale has been made free and clear of all Liens other than Liens created by
the Issuer pursuant to the Indenture.

 

7



--------------------------------------------------------------------------------

All actions or filings, including filings with the Secretary of State of West
Virginia under the Statute and UCC and with the Delaware Secretary of State
under the Delaware UCC, necessary in any jurisdiction to give the Issuer a valid
first priority perfected ownership interest in the Environmental Control
Property and to grant the Indenture Trustee a first priority perfected ownership
interest in the Environmental Control Property, free and clear of all Liens of
the Seller or anyone claiming through the Seller have been made, other than any
such filings (except for filings with the Secretary of State of the State of
West Virginia or Delaware, under the Statute and UCC, as applicable) the absence
of which would not have a material adverse impact on (i) the ability of the
Servicer to collect Environmental Control Charges with respect to the
Environmental Control Property or (ii) the rights of the Issuer with respect to
the Environmental Control Property.

Section 3.09. Solvency of Seller.

After giving effect to the sale of any Environmental Control Property hereunder,
the Seller (i) is solvent and expects to remain solvent, (ii) is adequately
capitalized to conduct its business and affairs considering its size and the
nature of its business and intended purposes, (iii) is not engaged in nor does
it expect to engage in a business for which its remaining property represents an
unreasonably small amount of capital, (iv) reasonably believes that it will be
able to pay its debts as they come due and (v) is able to pay its debts as they
mature and does not intend to incur, or believe that it will incur, indebtedness
that it will not be able to repay at its maturity.

Section 3.10. Irrevocable; Process Valid; No Litigation; Etc..

(a) The Financing Order has been issued by the PSCWV in accordance with the
Statute and in compliance with all applicable Requirements of Law. The Financing
Order became effective pursuant to the Statute, is in full force and effect and
is final and nonappealable.

(b) As of the date of issuance of any Series of Environmental Control Bonds,
such Environmental Control Bonds are entitled to the protections provided by the
Statute, the Financing Order is not revocable, and the rights to impose, collect
and adjust the Environmental Control Charges are irrevocable and not subject to
impairment or adjustment, except for the periodic True-Up Adjustments to the
Environmental Control Charges provided for in the Financing Order.

(c) Under the Statute, the State of West Virginia has pledged (the “State
Pledge”) that it will not take or permit any action that impairs the value of
the Environmental Control Property or, except as allowed in connection with the
True-Up Adjustments, reduce, alter or impair the Environmental Control Charges
that are imposed, collected or remitted for the benefit of the Environmental
Control Bondholders, any assignee, and any financing parties until any
principal, interest and redemption premium in respect of the Environmental
Control Bonds, all financing costs and all amounts to be paid under any
ancillary agreement are paid or performed in full, or other charges incurred or
contracts to be performed in connection with the Environmental Control Bonds are
paid or performed in full.

 

8



--------------------------------------------------------------------------------

(d) Under the Contract Clauses of the Constitutions of the State of West
Virginia and the United States, the State of West Virginia could not, absent a
demonstration that such action was necessary to serve a significant and
legitimate public purpose, repeal or amend the Statute, nor could the State of
West Virginia (or the PSCWV in exercising its legislative powers) take any
action or fail to take any action required by the State Pledge if the repeal or
amendment, or the action or inaction, would substantially limit, alter, impair
or reduce the value of the Environmental Control Property or the Environmental
Control Charges.

(e) Under applicable West Virginia constitutional principles relating to the
impairment of liens, the State of West Virginia could not enact legislation
(other than a law passed by the State of West Virginia in the valid exercise of
the state’s police power) that repeals the State Pledge or limits, alters,
impairs or reduces the value of the Environmental Control Property or the
Environmental Control Charges so as to impair (i) the terms of the Indenture or
the Environmental Control Bonds or (ii) the rights and remedies of the
Environmental Control Bondholders (or the Indenture Trustee acting on their
behalf) prior to the time that the Environmental Control Bonds are fully paid
and discharged if such action would prevent the payment of the Environmental
Control Bonds or would significantly affect the security for the Environmental
Control Bonds.

(f) There is no order by any court providing for the revocation, alteration,
limitation or other impairment of the Statute, Financing Order, Environmental
Control Property or Environmental Control Charges, or any rights arising under
any of them, or that seeks to enjoin the performance of any obligations under
the Financing Order which is materially adverse to the position of the
Environmental Control Bondholders.

(g) No other approval, authorization, consent, order or other action of, or
filing with, any Governmental Authority is required in connection with the
creation of the Environmental Control Property, except those that have been
obtained or made.

(h) Except as described in Exhibit B, there are no proceedings or investigations
challenging the Financing Order or the Statute pending, or to the best of the
Seller’s knowledge, threatened before any Governmental Authority having
jurisdiction over the Seller or its properties.

(i) No failure on the 2009 Sale Date or any Subsequent Sale Date or any time
thereafter to satisfy any condition imposed by the Statute with respect to the
recovery of Environmental Control Costs will have a material adverse affect on
the creation or sale hereunder of Environmental Control Property or the right to
collect Environmental Control Charges.

(j) The voters of the State of West Virginia have no right of referendum or
initiative to amend, repeal or revoke the Statute in a manner that would impair
the security of the Environmental Control Bondholders.

Notwithstanding anything in this Agreement to the contrary, the Seller makes no
representation that amounts collected will be sufficient to meet the obligations
on the Environmental Control Bonds.

 

9



--------------------------------------------------------------------------------

Section 3.11. Assumptions. The assumptions used in calculating Environmental
Control Charges are reasonable and made in good faith.

Section 3.12. The Environmental Control Property Rights.

(a) The Environmental Control Property constitutes an existing present property
right that will continue to exist until the Environmental Control Bonds issued
pursuant to the Financing Order have been paid in full and all Financing Costs
of the Environmental Control Bonds have been recovered in full.

(b) The Environmental Control Property consists of (i) the rights and interests
of the Seller and the Issuer, as assignee of the Seller, including the right to
impose, charge, collect and receive Environmental Control Charges in the amount
necessary to provide for full payment and recovery of all Environmental Control
Costs and Financing Costs determined to be recoverable in the Financing Order
(including payment of principal and interest on the Environmental Control
Bonds), and any interest in such rights and interests; (ii) the right under the
Financing Order to obtain True-Up Adjustments; and (iii) all revenues, receipts,
collections, rights to payment, payments, moneys, claims or other proceeds
arising from the rights and interests described in clauses (i) and (ii) above.

(c) The Financing Order, including the right to collect Environmental Control
Charges, has been declared to be irrevocable by the PSCWV.

(d) The Environmental Control Property does not include any right to any
revenues, collections, claims, rights, payments, money or proceeds of or arising
from certain tax charges.

ARTICLE IV

Covenants of the Seller

Section 4.01. Corporate Existence. Subject to Section 5.02, so long as
Environmental Control Bonds of any Series remain Outstanding, except in the case
of a merger, consolidation, division, asset disposition or other similar
transaction permitted under the terms of this Agreement, the Seller will keep in
full force and effect its corporate existence and remain in good standing, in
each case under the laws of the jurisdiction of its incorporation, and will
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement and each other instrument or agreement to which
the Seller is a party necessary to the proper administration of this Agreement
and the transactions contemplated hereby.

Section 4.02. No Liens or Conveyances. Except for the conveyances hereunder, the
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on, any of the Environmental
Control Property, whether now existing or hereafter created, or any interest
therein. The Seller shall not at any time assert any Lien against or with
respect to any Environmental Control Property, and shall defend the right, title
and interest of the Issuer, as assignee of the Seller, and the Indenture
Trustee, as collateral assignee of the Issuer, in, to and under the
Environmental Control Property, whether now existing or hereafter created,
against all claims of third parties claiming through or under the Seller.

 

10



--------------------------------------------------------------------------------

Section 4.03. Delivery of Collections. Subject to the terms of the Servicing
Agreement, if the Seller receives collections in respect of the Environmental
Control Charges, or in respect of the Environmental Control Property or the
proceeds thereof, other than in its capacity as Servicer, the Seller agrees to
pay the Servicer all estimated collections received by the Seller in respect
thereof as soon as practicable after receipt is known by the Seller, but in no
event later than two Business Days after such receipt is known by the Seller,
and the Seller shall reconcile such estimated collection amounts with the
Servicer within 25 Business Days after the estimated collections are paid to the
Servicer.

Section 4.04. Notice of Liens. The Seller shall notify the Issuer and the
Indenture Trustee promptly after becoming aware of any Lien on any Environmental
Control Property other than the conveyances hereunder or under the Indenture or
the other Basic Documents.

Section 4.05. Compliance with Law. The Seller hereby agrees to comply with its
organizational or governing documents and all Requirements of Law applicable to
the Seller, except to the extent that failure to so comply would not have a
material adverse affect on the Seller’s, the Issuer’s or the Indenture Trustee’s
interests in the Environmental Control Property or under any of the Basic
Documents, the timing or amount of Environmental Control Charges payable by
customers or the Seller’s performance of its obligations hereunder or under any
of the other Basic Documents to which it is a party.

Section 4.06. Use of Proceeds. The Seller will use the proceeds of the sale of
the Environmental Control Property in accordance with the Financing Order.

Section 4.07. Covenants Related to Environmental Control Property.

(a) So long as Environmental Control Bonds of any Series remain Outstanding, the
Seller shall treat the Environmental Control Bonds as debt of the Seller for
federal income tax purposes to the extent permitted by applicable Requirements
of Law.

(b) So long as Environmental Control Bonds of any Series remain Outstanding, the
Seller shall (i) treat the Environmental Control Bonds as the debt of the
Issuer, except for financial accounting or tax purposes, (ii) clearly disclose
in its financial statements that it is not the owner of the Environmental
Control Property and that the assets of the Issuer are not available to pay
creditors of the Seller or any of its Affiliates, (iii) not own or purchase any
Environmental Control Bonds, and (iv) clearly disclose the effects of all
transactions between the Seller and the Issuer in accordance with GAAP.

(c) The Seller agrees that upon the sale by the Seller of the Environmental
Control Property to the Issuer pursuant to a Bill of Sale, (i) to the fullest
extent permitted by applicable Requirements of Law, the Issuer shall have all of
the rights originally held by the Seller with respect to the Environmental
Control Property, including the right to collect any amounts payable by any
Customer or Third Party in respect of such Environmental Control Property,
notwithstanding any objection or direction to the contrary by the Seller and
(ii) any

 

11



--------------------------------------------------------------------------------

payment by any Customer or Third Party to the Issuer shall discharge such
Customer’s or such Third Party’s obligations in respect of such Environmental
Control Property to the extent of such payment, notwithstanding any objection or
direction to the contrary by the Seller.

(d) So long as Environmental Control Bonds of any Series remain Outstanding, the
Seller (i) in all proceedings relating directly or indirectly to the
Environmental Control Property, will affirmatively certify and confirm that it
has sold all of its rights and interests in and to the Environmental Control
Property (other than for financial accounting or tax purposes), (ii) shall not
make any statement or reference in respect of the Environmental Control Property
that is inconsistent with the ownership thereof by the Issuer (other than for
financial accounting or tax purposes), (iii) will not take any action in respect
of the Environmental Control Property except solely in its capacity as the
Servicer thereof pursuant to the Servicing Agreement or as otherwise
contemplated by the Basic Documents and (iv) will not sell Environmental Control
Property under a Subsequent Financing Order in connection with the issuance of
additional series of Environmental Control Bonds unless the Rating Agency
Condition has been satisfied.

Section 4.08. Notice of Indemnification Events. The Seller shall deliver to the
Issuer and the Indenture Trustee promptly after having obtained knowledge
thereof, written notice in an Officers’ Certificate of any Indemnification Event
or any event which, with the giving of notice or the passage of time, would
become an Indemnification Event.

Section 4.09. Protection of Title.

(a) The Seller shall execute and file such filings, including filings with the
PSCWV pursuant to the Statute and the Financing Order, and cause to be executed
and filed such filings, all in such manner and in such places as may be required
by applicable Requirements of Law fully to preserve, maintain, and protect the
interests of the Issuer, the Indenture Trustee and the Environmental Control
Bondholders in the Environmental Control Property, including all filings
required under the Statute relating to the transfer of the ownership or security
interest in the Environmental Control Property by the Seller to the Issuer.

(b) The Seller shall deliver (or cause to be delivered) to the Issuer
file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing.

(c) The Seller agrees to take such legal or administrative actions, including
defending against or instituting and pursuing legal actions and appearing or
testifying at hearings or similar proceedings, as may be reasonably necessary
(i) to protect the Issuer, the Indenture Trustee and the Environmental Control
Bondholders from claims, state actions or other actions or proceedings of third
parties which, if successfully pursued, would result in a breach of any
representation or warranty set forth in Article III and (ii) to block or
overturn any attempts to cause a repeal of, modification of or supplement to the
Statute or the Financing Order or the rights of holders of Environmental Control
Property by legislative enactment or constitutional amendment that would be
materially adverse to the holders of Environmental Control Property.

 

12



--------------------------------------------------------------------------------

(d) The Seller will institute any action or proceeding necessary to compel
performance by the PSCWV, the State of West Virginia or any of their respective
agents of any of their obligations or duties under the Statute, any Financing
Order or any Issuance Advice Letter. The Seller will comply with all filing
requirements, including any post closing filings, in accordance with the
Financing Order.

The costs of any action or proceeding undertaken by Seller as described in this
Section 4.09 shall be payable from the Collection Account as an Operating
Expense in accordance with Section 8.02(e) of the Indenture. The Seller’s
obligations pursuant to this Section 4.09 shall survive and continue
notwithstanding that payment of such Operating Expense may be delayed pursuant
to the terms of the Indenture it being understood that the Seller may be
required initially to advance its own fund to satisfy its obligations
hereunder).

Section 4.10. Taxes. So long as Environmental Control Bonds of any Series remain
Outstanding, the Seller shall, and shall cause each of its subsidiaries to, pay
all material taxes, including assessments and governmental charges imposed upon
it or any of its properties or assets or with respect to any of its franchises,
business, income or property before any penalty accrues thereon if the failure
to pay any such taxes, assessments and governmental charges would, after any
applicable grace periods, notices or other similar requirements, result in a
lien on the Environmental Control Property; provided that no such tax need be
paid if the Seller or one of its affiliates is contesting the same in good faith
by appropriate proceedings promptly instituted and diligently conducted and if
the Seller or such affiliate has established appropriate reserves as shall be
required in conformity with generally accepted accounting principles.

Section 4.11. Notice of Breach. Promptly after obtaining knowledge of any breach
in any material respect of its representations and warranties in this Agreement,
the Seller will notify the Issuer and the Rating Agencies of the breach.

Section 4.12. Termination. Even if this Agreement or the Indenture is
terminated, the Seller will not, prior to the date which is one year and one day
after the termination of the Indenture, petition or otherwise invoke or cause
the Issuer to invoke the process of any court or Governmental Authority for the
purpose of commencing or sustaining an involuntary case against the Issuer or
any substantial part of the Issuer’s property under any federal or state
bankruptcy, insolvency or similar law, appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official, or
ordering the winding up or liquidation of the Issuer’s affairs.

Section 4.13. Third Parties. So long as Environmental Control Bonds of any
Series remain Outstanding, the Seller shall not permit any Third Party to bill
or collect Environmental Control Charges on behalf of the Issuer except (a) as a
subcontractor under the active supervision of the Servicer or (b) as required by
applicable law or regulation and to the extent permitted by applicable law or
regulation, after written notice of such arrangement is furnished to the Rating
Agencies.

Section 4.14. Further Covenants. Upon the Issuer’s request, the Seller will
execute and deliver such further instruments and do such further acts as may be
necessary to carry out more effectively the provisions and purposes of this
Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE V

The Seller

Section 5.01. Liability of Seller; Indemnities.

(a) The Seller shall be liable in accordance herewith only to the extent of the
obligations specifically undertaken by the Seller under this Agreement.

(b) The Seller shall indemnify the Issuer and the Indenture Trustee, for itself
and on behalf of the Environmental Control Bondholders and each of their
respective affiliates, members, managers, officers, directors, employees and
agents, and defend and hold harmless each such Person from and against, any and
all taxes (other than any taxes imposed on Environmental Control Bondholders
solely as a result of their ownership of Environmental Control Bonds) that may
at any time be imposed on or asserted against any such Person under existing law
as of the 2009 Sale Date or Subsequent Sale Date as a result of (i) the sale and
assignment of the Environmental Control Property to the Issuer, (ii) the
acquisition or holding of the Environmental Control Property by the Issuer or
(iii) the issuance and sale by the Issuer of the Environmental Control Bonds or
any other transactions contemplated herein, including any sales, gross receipts,
general corporation, single business, personal property, privilege, franchise or
license taxes, but excluding any taxes imposed as a result of a failure of such
person to withhold or remit taxes with respect to payments on any Environmental
Control Bonds, it being understood that the Environmental Control Bondholders
shall be entitled to enforce their rights against the Seller under this
Section 5.01(b) solely through a cause of action brought for their benefit by
the Indenture Trustee.

(c) The Seller shall indemnify the Issuer, the Indenture Trustee, for itself and
on behalf of the Environmental Control Bondholders, and each of their respective
affiliates, members, managers, officers, directors, employees and agents, and
defend and hold harmless each such Person from and against, (i) any and all
amounts of principal of and interest on the Environmental Control Bonds not paid
when due or when scheduled to be paid in accordance with their terms, (ii) the
amount of any deposits to the Issuer required to have been made in accordance
with the terms of the Basic Documents or any Financing Order which are not made
when so required, and (iii) any and all other liabilities, obligations, losses,
claims, damages, payment, costs or expenses incurred by any of these persons, in
each case as a result of the Seller’s breach of any of its representations,
warranties or covenants contained in this Agreement; each of which the Seller
will have a 30-day opportunity to cure upon notice from us of a material breach
of a covenant.

(d) The Seller shall indemnify the Issuer, the Indenture Trustee, for itself and
on behalf of the Environmental Control Bondholders, and each of their respective
affiliates, members, managers, officers, directors, employees and agents, and
defend and hold harmless each such Person from and against, any and all Losses
that may be imposed on, incurred by or asserted against any such Person as a
result of (x) the Seller’s willful misconduct, bad faith or negligence in the
performance of its duties or observance of its covenants under this Agreement,
(y) the Seller’s reckless disregard of its obligations and duties under this
Agreement or (z) the Seller’s breach of any of its representations or warranties
contained in this Agreement (any event

 

14



--------------------------------------------------------------------------------

described in any of the foregoing clauses (x), (y) or (z), an “Indemnification
Event”). Amounts on deposit in the Excess Funds Subaccount, the Capital
Subaccount and the Reserve Account shall not be available to satisfy any Losses
for which indemnification is provided in this Agreement.

(e) The Seller also will indemnify the PSCWV, for the benefit of Customers, for
any and all Losses, including but not limited to Losses in the form of higher
Environmental Control Charges, that Customers may incur by reason of (i) any
failure of the Seller’s representations or warranties in this Agreement or
(ii) any breach of the Seller’s covenants in this Agreement.

(f) The Seller shall indemnify the Indenture Trustee and its officers, directors
and agents for, and defend and hold harmless each such Person from and against,
any and all Losses that may be imposed upon, incurred by or asserted against any
such Person as a result of the acceptance or performance of the trusts and
duties contained herein and in the Basic Documents to which the Indenture
Trustee is a party, except to the extent that any such Loss shall be due to the
willful misconduct, bad faith or gross negligence of the Indenture Trustee. Such
amounts shall be deposited into the Collection Account and distributed in
accordance with the Indenture.

(g) The Seller’s indemnification obligations under Sections 5.01(b), (c), (d),
(e) and (f) for events occurring prior to the removal or resignation of the
Indenture Trustee or the termination of this Agreement shall survive the
resignation or removal of the Indenture Trustee or the termination of this
Agreement and shall include reasonable fees and expenses of investigation and
litigation (including the Indenture Trustee’s reasonable attorney’s fees and
expenses) and will rank in priority with other general, unsecured obligations of
the Seller. Any amounts indemnified by the Seller pursuant to its obligations
under Sections 5.01(b), (c), (d), (e) or (f) shall be deposited into the
Collection Account and distributed in accordance with the Indenture. The Seller
shall not indemnify any party under this Section 5.01 for any changes in law
after the 2009 Sale Date or the Subsequent Sale Date, as applicable, or as a
result of the State of West Virginia’s exercise of its power under the Statute
or the State of West Virginia’s limitation, alteration, impairment or reduction
of the value of Environmental Control Property or Environmental Control Charges
after any issuance date in breach of the State Pledge.

Section 5.02. Merger or Consolidation of, or Assumption of the Obligations of,
Seller. Any Person (a) into which the Seller may be merged or consolidated or
which succeeds to all or any material part of the Seller’s electric distribution
business, (b) which results from the division of the Seller into two or more
Persons and which succeeds to all or any material part of the Seller’s electric
distribution business, (c) which may result from any merger or consolidation to
which the Seller shall be a party and which succeeds to all or any material part
of the Seller’s electric distribution business, or (d) which may succeed to the
properties and assets of the Seller substantially as a whole and which succeeds
to all or any material part of the Seller’s electric distribution business, or
(e) which may otherwise succeed to all or any material part of the Seller’s
electric distribution business, which Person in any of the foregoing cases
executes an agreement of assumption to perform every obligation of the Seller
under this Agreement, shall be the successor to the Seller hereunder without the
execution or filing of any document or any further act by any of the parties to
this Agreement; provided, however, that (i) immediately after

 

15



--------------------------------------------------------------------------------

giving effect to such transaction, no representation or warranty made pursuant
to Article III shall have been breached and no Servicer Default, and no event
that, after notice or lapse of time, or both, would become a Servicer Default,
shall have occurred and be continuing, (ii) the Seller shall have delivered to
the Issuer and the Indenture Trustee an Officers’ Certificate and an Opinion of
Counsel each stating that such consolidation, merger or succession and such
agreement of assumption comply with this Section and that all conditions
precedent, if any, provided for in this Agreement relating to such transaction
have been complied with, (iii) the Rating Agencies shall have received prior
written notice of such transaction, (iv) the Seller shall have delivered to the
Issuer and the Indenture Trustee an Opinion of Counsel either (A) stating that,
in the opinion of such counsel, all filings, including filings by the Seller
with the PSCWV pursuant to the Statute and UCC filings, have been executed and
filed that are necessary fully to preserve and protect the interest of the
Issuer and the Indenture Trustee in the Environmental Control Property and
reciting the details of such filings or (B) stating that, in the opinion of such
counsel, no such action shall be necessary to preserve and protect such
interests and (v) the Seller shall have delivered to the Issuer and the
Indenture Trustee an Opinion of Counsel from independent tax counsel stating to
the effect that, for federal income tax purposes, such consolidation, merger or
succession to, and assumption of, the obligations of the Seller will not result
in a material adverse federal income tax consequence to the Issuer, the Seller,
the Indenture Trustee or the Environmental Control Bondholders. Notwithstanding
anything herein to the contrary, the execution of the above described agreement
of assumption and compliance with clauses (i), (ii), (iii), (iv) and (v) above
shall be conditions precedent to the consummation of any transaction referred to
in clauses (a), (b), (c), (d) or (e) above.

Section 5.03. Limitation on Liability of Seller and Others. The Seller and any
director or officer or agent of the Seller, or any employee of Allegheny Energy
Service Corporation, may rely in good faith on the advice of counsel or on any
document of any kind, prima facie properly executed and submitted by any Person,
respecting any matters arising hereunder. Subject to Section 4.08, the Seller
shall not be under any obligation to appear in, prosecute or defend any legal
action that is not incidental to its obligations under this Agreement, and that
in its opinion may involve it in any expense or liability. The Seller will not
be liable for any Losses resulting solely from a downgrade in the ratings on the
Environmental Control Bonds or any consequential, incidental or indirect
damages, including any loss of market value of the Environmental Control Bonds,
resulting from any downgrade of the ratings of the Environmental Control Bonds.

Section 5.04. Opinions of Counsel. The Seller shall deliver to the Issuer and
the Indenture Trustee: (a) promptly after the execution and delivery of this
Agreement and of each amendment hereto or to the Servicing Agreement and on each
Subsequent Sale Date, an Opinion of Counsel either (i) to the effect that, in
the opinion of such counsel, all filings, including filings with the PSCWV
pursuant to the Statute, that are necessary to fully preserve and protect the
interests of the Issuer in the Environmental Control Property have been executed
and filed, and reciting the details of such filings or referring to prior
Opinions of Counsel in which such details are given, or (ii) to the effect that,
in the opinion of such counsel, no such action shall be necessary to preserve
and protect such interest; and (b) within 90 days after the beginning of each
calendar year beginning with the first calendar year beginning more than three
months after the 2009 Sale Date, an Opinion of Counsel, dated as of a date
during such 90-day period, either (i) to the effect that, in the opinion of such
counsel, all filings with the PSCWV or otherwise

 

16



--------------------------------------------------------------------------------

pursuant to the Statute, have been executed and filed that are necessary to
preserve fully and protect fully the interest of the Issuer in the Environmental
Control Property, and reciting the details of such filings or referring to prior
Opinions of Counsel in which such details are given, or (ii) to the effect that,
in the opinion of such counsel, no such action shall be necessary to preserve
and protect such interest. Each Opinion of Counsel referred to in clause (a) or
(b) above shall specify any action necessary (as of the date of such opinion) to
be taken in the following year to preserve and protect such interest.

ARTICLE VI

Miscellaneous Provisions

Section 6.01. Amendment.

(a) Subject to Section 6.01(b) below, this Agreement may be amended by the
Seller and the Issuer, with the prior written consent of the Indenture Trustee
and the satisfaction of the Rating Agency Condition. Promptly after the
execution of any such amendment and consent, the Issuer shall furnish written
notification of the substance of such amendment or consent to each of the Rating
Agencies. Prior to the execution of any amendment to this Agreement, the Issuer
and the Indenture Trustee shall be entitled to receive and rely upon an Opinion
of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement and the Opinion of Counsel referred to in
Section 3.10 of the Servicing Agreement. Subject to paragraph (b) below, the
Issuer and the Indenture Trustee may, but shall not be obligated to, enter into
any such amendment which affects their own rights, duties or immunities under
this Agreement or otherwise.

(b) Notwithstanding anything to the contrary in Section 6.01(a), no amendment or
modification of this Agreement shall be effective except upon satisfaction of
the conditions precedent in this Section 6.01(b).

(i) PSCWV Condition. At least 16 days prior to the effectiveness of any such
amendment or modification, and after obtaining the other necessary approvals set
forth in Section 6.01(a), except for the consent of the Indenture Trustee and
the Environmental Control Bondholders if the consent of the Environmental
Control Bondholders is required or sought by the Indenture Trustee in connection
with such amendment or modification, the Issuer shall have delivered to the
PSCWV’s executive director and general counsel written notification of any
proposed amendment or modification, which notification shall contain:

(A) a reference to Case Nos. 05-0402-E-CN and 05-0750-E-PC and any other case
number under which a Financing Order has been issued;

(B) an Officer’s Certificate stating that the proposed amendment or modification
has been approved by all parties to this Agreement; and

(C) a statement identifying the person to whom the PSCWV is to address any
response to the proposed amendment or to request additional time.

 

17



--------------------------------------------------------------------------------

(ii) The PSCWV or its authorized representative shall, within 15 days of
receiving the notification complying with Section 6.01(b)(i) above, either:

(A) provide notice of its determination that the proposed amendment or
modification will not under any circumstances have the effect of increasing the
ongoing qualified costs related to the Environmental Control Bonds,

(B) provide notice of its consent or lack of consent to the person specified in
Section 6.01(b)(i)(C) above, or

(C) be conclusively deemed to have consented to the proposed amendment or
modification,

unless, within 15 days of receiving the notification complying with
Section 6.01(b)(i) above, the PSCWV or its authorized representative delivers to
the office of the person specified in Section 6.01(b)(i)(C) above with a written
statement requesting an additional amount of time not to exceed 15 days in which
to consider whether to consent to the proposed amendment or modification. If the
PSCWV or its authorized representative requests an extension of time in the
manner set forth in the preceding sentence, then the PSCWV shall either provide
notice of its consent or lack of consent or notice of its determination that the
proposed amendment or modification will not under any circumstances increase
ongoing qualified costs to the person specified in Section 6.01(b)(i)(C) above
not later than the last day of such extension of time or be conclusively deemed
to have consented to the proposed amendment or modification on the last day of
such extension of time. Any amendment or modification requiring the consent of
the PSCWV shall become effective on the later of (i) the date proposed by the
parties to such amendment or modification or (ii) the first day after the
expiration of the 15-day period provided for in this Section 6.01(b)(ii), or, if
such period has been extended pursuant hereto, the first day after the
expiration of such period as so extended.

(c) For the purpose of this Section 6.01, an “authorized representative” of the
PSCWV means any person authorized to act on behalf of the PSCWV, as evidenced by
an Opinion of Counsel (which may be the general counsel) to the PSCWV.

Section 6.02. Notices. All demands, notices and communications upon or to the
Seller, the Issuer, the Indenture Trustee, the Rating Agencies or the PSCWV
under this Agreement shall be in writing, delivered personally, via facsimile,
reputable overnight courier or by certified mail, return-receipt requested, and
shall be deemed to have been duly given upon receipt (a) in the case of the
Seller, to The Potomac Edison Company, 800 Cabin Hill Drive, Greensburg,
Pennsylvania 15601, Attention of Amanda J. Skov, Esq., (b) in the case of the
Issuer, to PE Environmental Funding LLC, 2215-B Renaissance Drive, Suite #5, Las
Vegas, Nevada 89119, Attention of Kristine Eppes, (c) in the case of the
Indenture Trustee, at the Corporate Trust Office, (d) in the case of Moody’s, to
Moody’s Investors Service, Inc., Asset Finance Group, 99 Church Street, New
York, New York 10007, (e) in the case of Standard & Poor’s, to Standard & Poor’s
Ratings Services, a division of The McGraw-Hill Companies, Inc., 55 Water
Street, 42 nd Floor, New York, New York 10041-0003, Attention of ABS
Surveillance Group – New Assets, (f) in the case of Fitch, to Fitch Ratings, One
State Street Plaza, New York, New York 10004,

 

18



--------------------------------------------------------------------------------

Attention of ABS Surveillance, and (g) in the case of the PSCWV, to Public
Service Commission of West Virginia, 201 Brooks Street, P.O. Box 812,
Charleston, West Virginia 25325, Attention of Executive Secretary; or, as to
each of the foregoing, at such other address as shall be designated by written
notice to the other parties.

Section 6.03. Assignment. Notwithstanding anything to the contrary contained
herein, except as provided in Section 5.02, this Agreement may not be assigned
by the Seller.

Section 6.04. Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Seller, the Issuer, the PSCWV and the
Indenture Trustee, on behalf of itself and the Environmental Control
Bondholders, and nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in the Collateral or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein.

Section 6.05. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 6.06. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

Section 6.07. Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

Section 6.08. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF WEST VIRGINIA, WITHOUT REFERENCE TO ITS CONFLICT
OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 6.09. Assignment to Issuer and to Indenture Trustee.

The Seller hereby acknowledges and consents to the mortgage, pledge, assignment
and grant of a security interest by the Issuer to the Indenture Trustee pursuant
to the Indenture for the benefit of the Environmental Control Bondholders of all
right, title and interest of the Issuer in, to and under the Environmental
Control Property and the proceeds thereof and the assignment of any or all of
the Issuer’s rights hereunder to the Indenture Trustee.

Section 6.10. Nonpetition Covenant. Notwithstanding any prior termination of
this Agreement or the Indenture, but subject to a court of competent
jurisdiction’s rights to order the sequestration and payment of Environmental
Control Revenues arising with respect to the Environmental Control Property upon
application by the Issuer or the Indenture Trustee notwithstanding any
bankruptcy, reorganization or other insolvency proceedings with respect to

 

19



--------------------------------------------------------------------------------

the debtor, pledgor or transferor of the Environmental Control Property pursuant
to Section 24-2-4e(k)(4) of the Statute, the Seller shall not, prior to the date
which is one year and one day after the termination of the Indenture, petition
or otherwise invoke or cause the Issuer to invoke the process of any court or
Governmental Authority for the purpose of commencing or sustaining an
involuntary case against the Issuer under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Issuer or any
substantial part of the property of the Issuer, or ordering the winding up or
liquidation of the affairs of the Issuer.

Section 6.11. Perfection. In accordance with Section 24-2-4e(m) of the Statute,
(i) upon the Financing Order creating the Environmental Control Property
becoming effective, (ii) the execution and delivery of this Agreement and the
related Bill of Sale, (iii) the receipt of value and (iv) the filing of a
financing statement with the office of the Secretary of State of West Virginia,
a transfer of an interest in the Environmental Control Property will be
perfected as against all third persons, including any judicial lien creditors,
other than creditors holding a prior security interest, ownership interest or
assignment in the Environmental Control Property previously perfected in
accordance with the relevant provisions of the Statute.

Section 6.12. Limitation of Liability. It is expressly understood and agreed by
the parties hereto that this Agreement is executed and delivered by U.S. Bank
National Association, not individually or personally but solely as Indenture
Trustee for the benefit of the Environmental Control Bondholders, in the
exercise of the powers and authority conferred and vested in it, and nothing
herein contained shall be construed as creating any liability on U.S. Bank
National Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties who are signatories to this Agreement and by any
Person claiming by, through or under such parties; provided, however, that this
provision shall not protect U.S. Bank National Association against any liability
that would otherwise be imposed by reason of willful misconduct, bad faith or
gross negligence in the performance of duties or by reason of reckless disregard
of obligations or duties under this Agreement.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

PE ENVIRONMENTAL FUNDING LLC, Issuer By   /s/ Barry E. Pakenham Name:   Barry E.
Pakenham Title:   Treasurer

 

THE POTOMAC EDISON COMPANY, Seller By   /s/ Barry E. Pakenham Name:   Barry E.
Pakenham Title:   Treasurer

Acknowledged and Accepted:

 

U.S. Bank National Association, not in its

individual capacity but solely as Indenture

Trustee on behalf of the Environmental Control

Bondholders.

By   /s/ Melissa A. Rosal Name:   Melissa A. Rosal Title:   Vice President

Sale Agreement Signature Page (PE)

 

21



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BILL OF SALE

1. This Bill of Sale is being delivered pursuant to the Environmental Control
Property Sale Agreement, dated as of December 23, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Sale Agreement”),
between The Potomac Edison Company (the “Seller”) and PE Environmental Funding
LLC (the “Issuer”) and is subject to all of the terms, conditions and
limitations contained in the Sale Agreement. All capitalized terms used but not
defined herein have the respective meanings ascribed thereto in the Sale
Agreement.

2. In consideration of the Issuer’s delivery to or upon the order of the Seller
of $[            ], the Seller does hereby irrevocably sell, transfer, assign,
set over and otherwise convey to the Issuer, without recourse (subject to the
obligations in the Sale Agreement), all right, title and interest of the Seller
in and to the Environmental Control Property created by the Statute and in
accordance with the Financing Order related to the Senior Secured ROC Bonds,
Environmental Control Series B and identified on Schedule 1 hereto (the
“Environmental Control Property”) (such sale, transfer, assignment, set over and
conveyance of the Environmental Control Property includes, to the fullest extent
permitted by the Statute, the assignment of all revenues, collections, claims,
rights, payments, money or proceeds of or arising from the Environmental Control
Charges related to the Environmental Control Property, as the same may be
adjusted from time to time). Such sale, transfer, assignment, set over and
conveyance is hereby expressly stated to be a sale and, pursuant to
Section 24-2-4e(m)(1) of the Statute, shall be treated as an absolute transfer
of all of the Seller’s right, title and interest (as in a true sale), and not as
a pledge or other secured transaction, of the Environmental Control Property.
The Seller agrees and confirms that after giving effect to the sale contemplated
hereby, it has no rights in the Environmental Control Property to which a
security interest of creditors of the Seller could attach because it has sold
all rights in the Environmental Control Property to the Issuer pursuant to
Section 24-2-4e(m)(1) of the Statute.

3. The Issuer does hereby purchase the Environmental Control Property from the
Seller for the consideration set forth in paragraph 2 above.

4. The Seller and the Issuer each acknowledge and agree that the purchase price
for the Environmental Control Property sold pursuant to this Bill of Sale and
the Sale Agreement is equal to its fair market value at the time of sale.

5. The Seller confirms that each of the representations and warranties on the
part of the Seller contained in the Sale Agreement are true and correct in all
respects on the date hereof as if made on the date hereof.

6. This Bill of Sale may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

 

22



--------------------------------------------------------------------------------

7. This Bill of Sale shall be construed in accordance with the laws of the State
of West Virginia, without reference to its conflict of law provisions, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller and the Issuer have duly executed this Bill of
Sale as of this     day of December, 2009.

 

THE POTOMAC EDISON COMPANY, Seller by        Name:   Title:

 

PE ENVIRONMENTAL FUNDING LLC, Issuer by        Name:   Title:

 

24



--------------------------------------------------------------------------------

SCHEDULE 1

Environmental Control Property and the related Environmental Control Charges
with respect to the Senior Secured ROC Bonds, Environmental Control Series B,
identified in the Pricing Advice Letter filed with the PSCWV on December 17,
2009.



--------------------------------------------------------------------------------

EXHIBIT B

PENDING LITIGATION

None.



--------------------------------------------------------------------------------

APPENDIX A

MASTER DEFINITIONS



--------------------------------------------------------------------------------

APPENDIX A-1

SUPPLEMENTAL MASTER DEFINITIONS